Citation Nr: 1816798	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-28 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from the August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran appeared at a December 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for PTSD was last denied in an August 2008 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

2. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5102, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting the claim. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

III. Analysis

As an initial matter, given the nature of the Veteran's current psychiatric symptomatology, the Board has consolidated and expanded the issue on appeal to encompass all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran's original claim seeking compensation for PTSD was denied in an August 2008 rating decision because at the time of the Veteran's claim the RO was unable to verify the Veteran's alleged in-service stressor (an incident in which a fellow serviceman drowned).  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran requested to reopen this claim in August 2010.  In August 2012, the RO denied the Veteran's claim stating that the evidence received was not new and material. 

Evidence added to the record since the August 2008 rating decision includes, in pertinent part, the Veteran's testimony describing the claimed stressors in greater detail.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and the claim is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

At the Veteran's December 2017 Board hearing, and throughout the record, the Veteran testified about two alleged in-service stressors that he experienced.  The Veteran stated that while stationed in Panama, beginning in September 1968, his unit wrongfully fired upon and killed numerous civilians.  Specifically, the Veteran testified that the first night he was in Panama, he was told to report to the arms room and was told his unit had to go to Panama City.  The Veteran stated that there was fighting and shooting occurring and his unit ended up going to the city of Rio Hato.  In this town, one of the medics in the Veteran's unit was killed and thrown into the water.  The Veteran testified that he later found the body of the medic in the water. 

After this event, the Veteran testified that his unit again went to Panama City and underwent gunfire as rebels attempted to get to the canal.  The Veteran states that his unit set a rocket launcher off, as well as other weapons, that killed approximately 30-40 people by mistake.  The Board notes that the Veteran stated at his Board hearing that he was with the 177th mechanized battalion while in Panama. 

The Veteran testified that the hostility he experienced in Panama lasted only approximately 30 days. After this, he returned in Fort Clayton in Panama and became a cook.  The Board notes that the Veteran's personnel records state that the Veteran's military occupational specialty was initially an infantryman and he was later reassigned as a cook. 

The Veteran's August 2014 formal appeal to the Board states that the Veteran feared hostile military action while in Panama and that he now lives in a state of fear and horror as a result.  

An August 2012 VA memorandum stated that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The memorandum concluded that based on the evidence submitted, neither of the Veteran's stressors for PTSD could be verified or conceded.   However, the Veteran has since provided additional details regarding the stressors.  Therefore, the Board finds that the Veteran's information should be sent to the JSRRC in an attempt to verify the Veteran's alleged in-service stressors. 

Additionally, the Veteran's VA medical records include a July 2010 letter from the Veteran's primary mental health physician stating that it is more likely than not that the Veteran's PTSD is a result of his military service.  However, as stated in the Veteran's June 2014 Statement of the Case, this medical opinion was given little weight because the Veteran's alleged stressors have not been verified.

However, the Veteran's VA treatment records indicate that in addition to a diagnosis of PTSD, the Veteran has also been diagnosed with depression and anxiety.  Therefore, on remand, the RO must schedule the Veteran for a VA examination to determine all of the Veteran's current mental health diagnoses and whether or not any of these diagnoses are related to his military service. 

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2.  The RO should attempt to obtained any separately stored service mental health treatment records, particularly from approximately April 1969.  

3. Contact the Veteran and his representative and request that the Veteran provide additional information regarding his stressors, to specifically include the reported stressor involving him engaging with Panamanian guerrillas. The Veteran is advised that he can submit lay statements from fellow servicemembers that served in Panama with him or provide photographs that may assist in verifying his in-service stressors.  

4. Thereafter, forward the information from the Veteran concerning his claimed in-service stressors to the JSRRC and any other appropriate entity and request that attempts be made to verify the stressor events.  If necessary, multiple requests, each covering a different 60-day period should be submitted.  Gagne v. McDonald, 27 Vet. App. 397 (2015)).

5. Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination regarding the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.   

The examiner must first identify all diagnosed psychiatric disorders present during the period on appeal (August 2008 to the present), to include, but not limited to, PTSD, depression and anxiety.

After reviewing the record, and with consideration of the Veteran's lay statements, the examiner is asked to address the following for each diagnosis:

Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed psychiatric disorder began in service, was caused by service, or is otherwise related to the Veteran's military service?

The VA examiner should indicate that the claims file was reviewed.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  In the opinion, the examiner must consider the Veteran's lay statements.  Additionally, the examiner is directed to the Veteran's service treatment records that note an in-service April 1969 complaint of nightmares and recommendation of a psychiatric consult. 

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

6. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

7. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

8. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




